BY THE COURT.
Epitomized Opinion
E. R. McCormack was employed by Murman as a taxicab driver, and in the absence of Murman took the car and drove it on an errand to take another employe home, solely as a personal accommodation to the passenger. This was in violation of the rules and orders of the employer, entirely outside of any of employer’s business. The Common Pleas. Judge E. B. Kinkead, at the close of plaintiff’s evidence, instructed a verdict for defendant, under authority of the Cole case, 88 OS. 16. The Court of Appeals, in affirming the Common Pleas, held that the case was controlled by the Cole ease, which had been recently approved in the Bretzfelder case, 102 .OS. 105, and was in accord with the Stewart case, 22 CC. (NS.) 588. It also differentiated the Rosenberg case, 11 O. App. 66.